  Case: 4:20-cv-00842-RLW Doc. #: 6 Filed: 07/07/20 Page: 1 of 4 PageID #: 15



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


RAYBURN WILKINS,                                  )
                                                  )
               Plaintiff,                         )
                                                  )
      v.                                          )           No. 4:20-CV-842 RL W
                                                  )
DAINTEZ JACKSON,                                  )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on review of Plaintiffs Amended Complaint (ECF No. 5),

filed in response to the Court's Order Concerning Jurisdiction (ECF No. 4) of June 29, 2020.

"Courts have an independent obligation to determine whether subject-matter jurisdiction exists[.]"

Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010). "Federal courts are courts of limited jurisdiction.

The requirement that jurisdiction be established as a threshold matter springs from the nature and

limits of the judicial power of the United States and is inflexible and without exception." Kessler v.

National Enters., Inc., 347 F.3d 1076, 1081 (8th Cir. 2003) (quotation marks and quoted case

omitted). Statutes conferring diversity jurisdiction are strictly construed, Sheehan v. Gustafson, 967

F.2d 1214, 1215 (8th Cir. 1992), and the burden of proving all jurisdictional facts is on the party

asserting jurisdiction, here the Plaintiff. See McNutt v. General Motors Acceptance Corp. oflnd.,

Inc., 298 U.S. 178, 189 (1936). "When jurisdiction is based on diversity of citizenship, the pleadings

... must set forth with specificity the citizenship of the parties." Barclay Square Properties v.

Midwest Fed. Sav. & Loan Ass'n of Minneapolis, 893 F.2d 968, 969 (8th Cir. 1990). "[T]he court

may ... insist that the jurisdictional facts be established or the case be dismissed[.]" McNutt, 278

U.S. at 189.
  Case: 4:20-cv-00842-RLW Doc. #: 6 Filed: 07/07/20 Page: 2 of 4 PageID #: 16



       The Court ordered Plaintiff to file an Amended Complaint to "allege[] facts showing an

amount in excess of $75,000 is in controversy, and that there is complete diversity of citizenship

between the parties." (ECF No. 4 at 2.) Plaintiffs Amended Complaint is procedurally defective

and fails to establish the existence of diversity jurisdiction.

        First, Plaintiff does not allege the citizenship of the parties, as the Amended Complaint

alleges only the states of residence of Plaintiff and Defendant. (ECF No. 5 at 1.) To establish

complete diversity of citizenship, a complaint must include factual allegations of each party's state

of citizenship. Sanders v. Clemco Industries, 823 F.2d 214, 216 (8th Cir. 1987); see 28 U.S.C. §

1332(a). It is well established that allegations concerning the parties' residency do not satisfy

requirements for federal diversity jurisdiction. Reece v. Bank of New York Mellon, 760 F.3d 771,

777-78 (8th Cir. 2014); Pattiz v. Schwartz, 386 F.2d 300, 301 (8th Cir. 1968) (citing cases).

        Second, in a case based on this Court's diversity jurisdiction, the amount in controversy must

exceed $75,000, exclusive of interest and costs. 28 U.S.C. § 1332(a). Federal courts strictly

construe the amount in controversy requirement, as the purpose underlying it is to limit the courts'

diversity caseload. Snyder v. Harris, 394 U.S. 332, 339 (1969). Although Plaintiff alleges the legal

conclusion that "the matter in controversy exceeds $75,000.00" (ECF No. 5 at 1), the Amended

Complaint does not include adequate facts to offer minimal support for this conclusion. Further, the

only express prayer for reliefis for "an injunction from the use of Plaintiffs name and likeness and

all other activities deleterious to the Plaintiffs business." (Id. at 3.) It is well established "in a suit

for declaratory or injunctive relief the amount in controversy is the value to the plaintiff of the right

that is in issue." Usery v. Anadarko Petroleum Coro., 606 F.3d 1017, 1018 (8th Cir. 2010) (cited

cases omitted). Although this principle is "sometimes referred to ... as the 'plaintiffs viewpoint

rule,"' id. at 1019, the Eighth Circuit has explained:


                                                    2
  Case: 4:20-cv-00842-RLW Doc. #: 6 Filed: 07/07/20 Page: 3 of 4 PageID #: 17



       [T]his does not mean, as plaintiffs seem to think, that their view of what the asserted
       right is worth is controlling. The question is not how a plaintiff subjectively values a
       right or even what his or her good-faith estimate of its objective value is: The
       question is the actual value of the object of the suit.

Id. at 1019.

       Plaintiff must allege enough facts as to the amount in controversy so the Court can determine

whether "a fact finder might legally conclude" that his damages exceed $75,000. See Kopp v. Kopp,

280 F.3d 883, 885 (8th Cir. 2002) (legal standard).

       Plaintiff will be given the opportunity to file a Second Amended Complaint to address the

defects in the jurisdictional allegations as to complete diversity of citizenship and the requisite

amount in controversy.

        In addition, the caption of the Amended Complaint is procedurally defective because it only

includes the last name of each party. See Rule IO(a), Fed. R. Civ. P. ("The title of the complaint

must name all the parties[.]").

        Finally, Plaintiff has failed to comply with E.D. Mo. Local Rule 2.02(A), which states,

"Every complaint or other document commencing a civil case shall be accompanied by a completed

Civil Cover Sheet, an Original Filing Form and a Disclosure of Organizational Interest Certificate.

These required documents must be filed in the form provided by and available from the Clerk of

Court." E.D. Mo. L.R. 2.02(A). Plaintiff has not filed a completed Civil Cover Sheet or Original

Filing Form as required by the Local Rule.

        Plaintiff has also failed to comply with Local Rule 2.02(B), which states in pertinent part,

"[T]he plaintiff shall provide at the time a complaint is submitted for filing a completed summons

accompanied by a Notice of Process Server form ... , or request for waiver of service for each

defendant pursuant to Fed. R. Civ. P. 4." E.D. Mo. L.R. 2.02(B). Plaintiff has not submitted any

documents related to service of process as required by the Local Rule.

                                                  3
  Case: 4:20-cv-00842-RLW Doc. #: 6 Filed: 07/07/20 Page: 4 of 4 PageID #: 18



        Accordingly,

        IT IS HEREBY ORDERED that Plaintiff must file a Second Amended Complaint that

alleges the state of citizenship of each party, and minimal jurisdictional facts to support the existence

of an amount in controversy in excess of $75,000, by July 14, 2020.

        IT IS FURTHER ORDERED that Plaintiff shall include the parties' full names in the

caption of the Second Amended Complaint.

        IT IS FURTHER ORDERED that Plaintiff shall file with the Clerk of the Court a

completed Civil Cover Sheet, Original Filing Form, a Memorandum requesting a summons, a

proposed summons, and a Notice of Process Server, by July 14, 2020.

        IT IS FURTHER ORDERED that if Plaintiff does not timely and fully comply with this

Order, this matter will be dismissed without prejudice for lack of subject matter jurisdiction and for

failure to obey the Orders of the Court.




                                                     ~~
                                                    RONNIE L. WHITE
                                                    UNITED STATES DISTRICT JUDGE


Dated this   7~ay of July, 2020.




                                                    4
